Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity/Reexam Information for 15/720830 
    
        
            
                                
            
        
    

Parent Data15720830, filed 09/29/2017 is a continuation of 14291666, filed 05/30/2014 ,now abandoned 14291666 is a continuation of 12597234, filed 12/04/2009 ,now abandoned 12597234 is a national stage entry of PCT/US08/61594 , International Filing Date: 04/25/2008PCT/US08/61594 Claims Priority from Provisional Application 60913850, filed 04/25/2007
New claim 21 was added. 


Status of claims

Claims 1, 8, 9 and 17-20 are rejected.
New claims 21-24 were added. 
Claims 2-7 and 10-16 and 21-24 were withdrawn from consideration as non-elected invention.













Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 8, 9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Claim 1 is drawn to: 
Claim 1 is drawn to method of treating secondary hyperparathyroidism in a patient suffering from chronic kidney disease, comprising administering a sustained release composition comprising 25-hydroxyvitamin D3 and optionally D2 blood concentrations of both 25-hydroxyvitamin D and 1,25-dihydroxyvitamin D in the patient,  

Wherein 25-hydroxyvitamin D3 is the predominant prohormone in circulation, in a patient receiving:
 one or more medications that increase the catabolism of vitamin D, 
or phenytoin, 
or fosphenytoin, 
or phenobarbital, 
or carbamazepine, 
or rifampin, 
or one or more medications that reduce absorption of vitamin D, 
or cholestyramine, or colestipol, 
or orlistat, 
or a fat substitute, 
or one or more medications that inhibit activation of vitamin D, 
or ketoconazole, 
or one or more medications that decrease calcium absorption, 
or a corticosteroid, 
or any combination of the foregoing.
A method of treating and/or preventing secondary hyperparathyroidism in a patient suffering from chronic kidney disease, comprising increasing or maintaining blood concentrations of both 25-hydroxyvitamin D and 1,25-dihydroxyvitamin D in the patient, wherein 25-hydroxyvitamin D3 is the predominant prohormone in circulation, in a patient receiving one or more medications that increase the catabolism of vitamin D, or phenytoin, or fosphenytoin, or phenobarbital, or carbamazepine, or rifampin, or one or more medications that reduce absorption of vitamin D, or cholestyramine, or colestipol, or orlistat, or a fat substitute, or one or more medications that inhibit activation of vitamin D, or ketoconazole, or one or more medications that decrease calcium absorption, or a corticosteroid, or any combination of the foregoing. [0060]. 
Specification describes that patients in need of vitamin D supplementation include healthy subjects and subjects at risk for vitamin D insufficiency or deficiency, for example, subjects with stage 1, 2, 3, 4 or 5 chronic kidney disease; infants, children and adults that do not drink vitamin D fortified milk (e.g. lactose intolerant subjects, subjects with milk allergy, vegetarians who do not consume milk, and breast fed infants); subjects with rickets; subjects with dark skin (e.g., in the U.S., 42% of African American women between 15 and 49 years of age were vitamin D deficient compared to 4% of white women); the elderly (who have a reduced ability to synthesize vitamin D in skin during exposure to sunlight and also are more likely to stay indoors); institutionalized adults (who are likely to stay indoors, including subjects with Alzheimer's disease or mentally ill); subjects who cover all exposed skin (such as members of certain religions or cultures); subjects who always use sunscreen (e.g., the application of sunscreen with an Sun Protection Factor (SPF) of 8 reduces production of vitamin D by 95%, and higher SPFs may further reduce cutaneous vitamin D production); subjects with fat malabsorption syndromes (including but not limited to cystic fibrosis, cholestatic liver disease, other liver disease, gallbladder disease, pancreatic enzyme deficiency, Crohn's disease, inflammatory bowel disease, sprue or celiac disease, or surgical removal of part or all of the stomach and/or intestines); subjects with inflammatory bowel disease; subjects with Crohn's disease; subjects who have had small bowel resections; subjects with gum disease; subjects taking medications that increase the catabolism of vitamin D, including phenytoin, fosphenytoin, phenobarbital, carbamazepine, and rifampin; subjects taking medications that reduce absorption of vitamin D, including cholestyramine, colestipol, orlistat, mineral oil, and fat substitutes;

It appears that Applicant had no possession of the claimed invention at the time the invention was filed.  The sufficient evidence of possession has not been furnished in the disclosure.  The specification itself does not provide a clear description of the one or more medications and combinations thereof and the effects as in claimed.   
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.
Specification describes the results to be obtained, does not describe how to obtain such results.  In detailed description of the invention it is unclear which dosage form should be employed for the purpose of obtaining said results.   It is unclear how to sustain the serum level in a human, even after reviewing the specification. 

Example 1 shows soft gelatin capsules.  Claimed invention is not described in the original specification.  Formulation was in a soft gel capsule.  [0064] appears to be incomplete. There is no period at the end of the last sentence.
EXAMPLE 1 
Efficacy Study in Patients with Stage 4 CKD and Secondary Hyperparathyroidism Associated With Vitamin D Insufficiency 
Example 1 does not describe the claimed method of treating secondary hyperparathyroidism a patient suffering from chronic kidney disease with the conditions as listed in claim 1. Patient is receiving one or more medication of different types. Medications are not described.  .  
“wherein 25-hydroxyvitamin D3 is the predominant prohormone in circulation, in a patient receiving one or more medications that increase the catabolism of vitamin D, or phenytoin, or fosphenytoin, or phenobarbital, or carbamazepine, or rifampin, or one or more medications that reduce absorption of vitamin D, or cholestyramine, or colestipol, or orlistat, or a fat substitute, or one or more medications that inhibit activation of vitamin D, or ketoconazole, or one or more medications that decrease calcium absorption, or a corticosteroid, or any combination of the foregoing.” (Part of claim 1)  

There is no description how the listed effects of various “medications” are considered.  Claimed invention must be described in the specification.   
Claimed invention is not fully described in the specification as claimed.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.   The requirement serves a teaching function in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.  The purpose of the written description requirement is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999). Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Response to Remarks

Applicants response filed on 12/20/2021 is acknowledged.  New claims 21-24 were added.  New independent claims 21-24 were not entered.  They require further consideration and search. Withdrawn claims are 2-7 , 10-16 and 21-24.  Applicant’s arguments were fully considered but were not found persuasive.  Examiner respectfully disagrees with the arguments.  Claim 1 drawn to a method of treating and/or preventing secondary hyperparathyroidism in a patient suffering from chronic kidney disease, comprising increasing or maintaining blood concentrations of both 25-hydroxyvitamin D and 1,25-dihydroxyvitamin D in the patient by administering sustained release 25-hydroxyvitamin D3 and optionally 25-hydroxyvitamin D2, wherein 25-hydroxyvitamin D3 is the predominant prohormone in circulation, in a patient receiving one or more medications that increase the catabolism of vitamin D, or phenytoin, or postherniation, or phenobarbital, or carbamazepine, or rifampin, or one or more medications that reduce absorption of vitamin D, or cholestyramine, or colestipol, or orlistat, or a fat substitute, or one or more medications that inhibit activation of vitamin D, or ketoconazole, or one or more medications that decrease calcium absorption, or a corticosteroid, or any combination of the foregoing. Claim 1 describes the results to be attained, does not describe claimed invention.  It is not described that which dosage form
 It appears that 25-hydroxyvitamin D3 is directly administered (sustain release) are substantially considered by Applicants to suppress undesired effect such as increase in concentration.  There is no amount or dosage which will be administered to maintain blood concentration.   The dosage sufficient to sustain the serum level is not described.   It is not known how to obtain such results.
Specification describes the results to be obtained, does not describe how to attain such results.  In detailed description of the invention it is unclear which dosage form should be employed for the purpose of obtaining said results.   It is unclear how to sustain the serum level in a human, even after reviewing the specification, can be determined. 

    PNG
    media_image1.png
    222
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    636
    media_image2.png
    Greyscale

Example 1 does not show method of treating and/or preventing secondary hyperparathyroidism and invention of claims 1, 8, 9 and 17-20 with the conditions and medications.    Example 1 shows soft gelatin capsules.  Formulation was in a soft gel capsule.  

	Claimed invention is not described in the original specification.  Since the claimed invention was not described in the specification.  Therefore, the invention as claimed in claims 1, 8, 9 and 17-24 were not clearly and sufficiently described so that a person skilled in the art can use this invention. 
Elected Invention

	Previously, Applicants elected: A. administration of 25-hydroxyvitamin D3; and C. cholestyramine. These findings show that the administration of cholestyramine causes a reduction in the absorption of vitamin D3-3H but not of radio calcium. Claims 1, 8, 9 and 17 read on the elected species. Previously, the election was considered without traverse and was made final.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628